208 U.S. 333 (1908)
UNITED STATES
v.
LARKIN, INTERVENOR AND CLAIMANT.
No. 356.
Supreme Court of United States.
Argued January 7, 8, 1908.
Decided February 24, 1908.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*336 Mr. Assistant Attorney General Sanford, with whom The Solicitor General was on the brief, for plaintiff in error.
Mr. H.H. McKeehan for defendant in error. Mr. A.C. Dustin was on the brief.
*338 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The question is presented at the threshold of the case as to whether or not the proceedings in the Circuit Court of Appeals for the Sixth Circuit and the judgment therein rendered were absolutely void for want of jurisdiction. If they were not, this writ of error cannot be maintained, as judgments of the Circuit Courts of Appeals cannot be reviewed in this way.
Plaintiffs in error grounded their application as coming within the first of the classes of cases enumerated in § 5 of the Judiciary Act of 1891, c. 517, 26 Stat. 826, 827, in which appeals or writs of error may be taken directly to this court, and which reads: "in any case in which the jurisdiction of the court is in issue; in such cases the question of jurisdiction alone shall be certified to the Supreme Court from the court below for decision."
The word "jurisdiction," as used in that paragraph, is, as Judge Taft said, in United States v. Swan, 65 Fed. Rep. 647, 649, applicable to "initial questions of the jurisdiction of a United States District or Circuit Court, whether in law or equity, over the subject matter and parties, and not to questions whether a court of equity or of law is the proper forum for the working out of rights properly within the particular Federal jurisdiction for adjudication;" and it has long been settled that it is the jurisdiction of the United States courts as such which is referred to. Louisville Trust Co. v. Knott, 191 U.S. 225; Blythe v. Hinckley, 173 U.S. 501; Mexican Central Railroad Company v. Eckman, 187 U.S. 429, 432.
Ordinarily a formal certificate is essential, and it must be made at the same term as that at which the judgment is rendered. Maynard v. Hecht, 151 U.S. 324; Colvin v. Jacksonville, 158 U.S. 456. But where the record shows that the only matter tried and decided in the Circuit Court was one of jurisdiction, and the petition upon which the writ of error was allowed asked only for a review of the judgment that the court *339 had no jurisdiction of the action, the question of jurisdiction alone is sufficiently certified. Shields v. Coleman, 157 U.S. 168; Interior Construction & Improvement Company v. Gibney, 160 U.S. 217; Smithers v. Smith, 204 U.S. 632; Petri v. Creelman Lumber Company 199 U.S. 487; Wetmore v. Rymer, 169 U.S. 115. The formal certificate in this case was not made at the term at which judgment was rendered, and came too late; but the judgment itself was rendered upon the holding that there was no lawful seizure in the Cleveland district, and there must be such a seizure in order to sustain the jurisdiction of that particular District Court. Rev. Stat. § 734. Doubtless this was no case for a certificate, and the judgment itself proceeded on the ruling as to the existence of seizure at Cleveland. District Courts are the proper courts of the United States to adjudicate forfeiture, and the question involved was not the jurisdiction of the United States courts as such, but whether this District Court had jurisdiction or the District Court for the Southern District of New York.
It was not, and could not be, contended that some District Court of the United States was not the proper court to adjudicate on the question of forfeiture, but to make a case within the jurisdiction of a particular District Court there must be a lawful seizure within that district. The District Court held here that there was no seizure in the Cleveland district and dismissed the information for that reason. That question was submitted on error to the Circuit Court of Appeals for the Sixth Circuit, and the judgment of the District Court was affirmed. The question, therefore, of the right of the collector to seize these particular goods in Cleveland has been finally determined, and no reason is perceived for holding that the Circuit Court of Appeals did not have jurisdiction to render its judgment. Whether that judgment was correct or not is therefore not open to consideration on this writ.
Where the question of the jurisdiction of the Circuit or District Court of the United States as a court of the United States is in issue, and is certified to this court under § 5 of the act of *340 1891, whereby no other question can be considered, our jurisdiction is exclusive, American Sugar Refining Company v. New Orleans, 181 U.S. 277, but this is not necessarily so as to the other classes of cases enumerated in that section. And as to these classes it has been repeatedly held that the act of 1891 did not contemplate several separate appeals or writs of error on the merits in the same case and at the same time to two appellate courts. McLish v. Roff, 141 U.S. 661; Robinson v. Caldwell, 165 U.S. 359; Columbus Construction Company v. Crane Company, 174 U.S. 600; Cincinnati, Hamilton & Dayton Railroad Company v. Thiebaud, 177 U.S. 615; Loeb v. Columbia Township Trustees, 179 U.S. 472.
Inasmuch as in our opinion the controversy here did not involve the jurisdiction of the District Court as a Federal court, the case was appealable to the Circuit Court of Appeals, and the writ of error from this court directly cannot be maintained.
Writ of error dismissed.